--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





 
Exhibit 10.3
 
 
SECURITY AGREEMENT
 


September 30, 2009
TECHNOLOGY RESEARCH CORPORATION
5250 140th Avenue North
Clearwater, Florida  34620
("Debtor")


WACHOVIA BANK, NATIONAL ASSOCIATION
225 Water Street
Jacksonville, Florida  32202
("Bank")


For value received and to secure payment and performance of the Promissory Note
executed by Debtor (also referred to herein as “Borrower”) dated as of even date
herewith, in the original principal amount of $3,000,000.00, payable to Bank,
and any extensions, renewals, modifications or novations thereof (the “Note”),
this Security Agreement, the other Loan Documents, swap agreements (as defined
in 11 U.S.C. § 101, as in effect from time to time) executed in connection with
or related to the Loan Documents, future advances, and all costs and expenses
incurred by Bank to obtain, preserve, perfect and enforce the security interest
granted herein and to maintain, preserve and collect the property subject to the
security interest (collectively, "Secured Obligations"), Debtor hereby grants to
Bank a continuing security interest in and lien upon the following described
property, whether now owned or hereafter acquired, and any additions,
replacements, accessions, or substitutions thereof and all cash and non-cash
proceeds and products thereof (collectively, "Collateral"):


All accounts, together with all chattel paper and instruments, and all credit
insurance, guaranties, letters of credit, and other security for any of the
foregoing.


All instruments, documents, chattel paper, goods, moneys, securities, drafts,
and other property of Debtor now in possession of and at any time and from time
to time hereafter delivered to Bank, its agents or affiliates, whether for
safekeeping, pledge, custody, transmission, collection, or otherwise, and all of
the Debtor's deposits, balances, sums, proceeds, and credits with, and any of
its claims against Bank and affiliates of Bank, at any time existing, together
with the increases and profits received therefrom and the proceeds thereof,
including insurance payable because of loss or damage thereto.


All of Debtor's demand deposit accounts, checking accounts, time savings
accounts, certificates of deposit or other accounts of any nature maintained in
or with Bank and affiliates of Bank.


All inventory, including all raw materials and work in process to be processed
into such inventory, and all accessions, attachments and other additions to,
substitutes for, replacements for, improvements to and returns of such
inventory, all accounts arising from the disposition of inventory.


All products and proceeds (including investment property and security
entitlements) of any of the property described above in any form, and all
proceeds of such products.


Debtor hereby represents and agrees that:


OWNERSHIP.  Debtor owns the Collateral.  The Collateral is free and clear of all
liens, security interests, and claims except those previously reported in
writing to and approved by Bank, and Debtor will keep the Collateral free and
clear from all liens, security interests and claims, other than those granted to
or approved by Bank.  Debtor will not borrow on margin or other credit secured
by the Account or property in the Account from any party other than Bank.  All
securities and security entitlements pledged as Collateral are fully paid and
non-assessable and if certificated, have been delivered to Bank with
unrestricted endorsements.  All income, dividends, earnings and profits with
respect to the Collateral shall be reported for state and federal income tax
purposes as attributable to the Debtor and not Bank, and Bank or any other
person authorized to report income distributions, is authorized to issue IRS
Forms 1099 indicating Debtor as the recipient of such income, earnings and
profits.


NAME AND OFFICES; JURISDICTION OF ORGANIZATION.  The name and address of Debtor
appearing at the beginning of this Agreement are Debtor’s exact legal name and
the address of its chief executive office.  There has been no change in the name
of Debtor, or the name under which Debtor conducts business, within the five
years preceding the date hereof.  Debtor has not moved its chief executive
office within the five years preceding the date hereof except as previously
reported in writing to Bank.  Debtor is organized under the laws of the State of
Florida and has not changed the jurisdiction of its organization within the five
years preceding the date hereof except as previously reported in writing to
Bank.


TITLE/TAXES.  Debtor has good and marketable title to the Collateral and will
warrant and defend same against all claims.  Debtor will not transfer, sell, or
lease Collateral (except as permitted herein).  Debtor agrees to pay promptly
all taxes and assessments upon or for the use of Collateral and on this Security
Agreement.  At its option, Bank may discharge taxes, liens, security interests
or other encumbrances at any time levied or placed on Collateral.  Debtor agrees
to reimburse Bank, on demand, for any such payment made by Bank.  Any amounts so
paid shall be added to the Secured Obligations.


WAIVERS.  Debtor agrees not to assert against Bank as a defense (legal or
equitable), as a set-off, as a counterclaim, or otherwise, any claims Debtor may
have against any seller or lessor that provided personal property or services
relating to any part of the Collateral or against any other party liable to Bank
for all or any part of the Secured Obligations.  Debtor waives all exemptions
and homestead rights with regard to the Collateral.  Debtor waives any and all
rights to any bond or security which might be required by applicable law prior
to the exercise of any of Bank's remedies against any Collateral.  All rights of
Bank and security interests hereunder, and all obligations of Debtor hereunder,
shall be absolute and unconditional, not discharged or impaired irrespective of
(and regardless of whether Debtor receives any notice of):  (i) any lack of
validity or enforceability of any Loan Document; (ii) any change in the time,
manner or place of payment or performance, or in any term, of all or any of the
Secured Obligations or the Loan Documents or any other amendment or waiver of or
any consent to any departure from any Loan Document; or (iii) any exchange,
insufficiency, unenforceability, enforcement, release, impairment or
non-perfection of any collateral, or any release of or modifications to or
insufficiency, unenforceability or enforcement of the obligations of any
guarantor or other obligor.  To the extent permitted by law, Debtor hereby
waives any rights under any valuation, stay, appraisement, extension or
redemption laws now existing or which may hereafter exist and which, but for
this provision, might be applicable to any sale or disposition of the Collateral
by Bank; and any other circumstance which might otherwise constitute a defense
available to, or a discharge of any party with respect to the Secured
Obligations.


NOTIFICATIONS; LOCATION OF COLLATERAL.  Debtor will notify Bank in writing at
least 30 days prior to any change in:  (i) Debtor's chief place of business;
(ii) Debtor's name; (iii) Debtor's corporate/organizational structure; or (iv)
the jurisdiction in which Debtor is organized.  In addition, Debtor shall
promptly notify Bank of any claims or alleged claims of any other person or
entity to the Collateral or the institution of any litigation, arbitration,
governmental investigation or administrative proceedings against or affecting
the Collateral.  Debtor will keep Collateral at the location(s) previously
provided to Bank until such time as Bank provides written advance consent to a
change of location.  Debtor will bear the cost of preparing and filing any
documents necessary to protect Bank's liens.


COLLATERAL CONDITION AND LAWFUL USE.  Debtor represents that the Collateral is
in good repair and condition and that Debtor shall use reasonable care to
prevent Collateral from being damaged or depreciating, normal wear and tear
excepted.  Debtor shall immediately notify Bank of any material loss or damage
to Collateral.  Debtor shall not permit any item of Collateral to become an
accession to other property unless such property is also Collateral
hereunder.  Debtor represents it is in compliance in all respects with all laws,
rules and regulations applicable to the Collateral and its properties,
operations, business, and finances.


RISK OF LOSS AND INSURANCE.  Debtor shall bear all risk of loss with respect to
the Collateral.  The injury to or loss of Collateral, either partial or total,
shall not release Debtor from payment or other performance hereof.  Debtor
agrees to obtain and keep in force property insurance on the Collateral with a
Lender’s Loss Payable Endorsement in favor of Bank and commercial general
liability insurance naming Bank as Additional Insured and such other insurance
as Bank may require from time to time.  Such insurance is to be in form and
amounts satisfactory to Bank and issued by reputable insurance carriers
satisfactory to Bank with a Best Insurance Report Key Rating of at least
“A-“.  All such policies shall provide to Bank a minimum of 30 days written
notice of cancellation.  Debtor shall furnish to Bank such policies, or other
evidence of such policies satisfactory to Bank.  If Debtor fails to obtain or
maintain in force such insurance or fails to furnish such evidence, Bank is
authorized, but not obligated, to purchase any or all insurance or "Single
Interest Insurance" protecting such interest as Bank deems appropriate against
such risks and for such coverage and for such amounts, including either the loan
amount or value of the Collateral, all at its discretion, and at Debtor's
expense.  In such event, Debtor agrees to reimburse Bank for the cost of such
insurance and Bank may add such cost to the Secured Obligations.  Debtor shall
bear the risk of loss to the extent of any deficiency in the effective insurance
coverage with respect to loss or damage to any of the Collateral.  Debtor hereby
assigns to Bank the proceeds of all property insurance covering the Collateral
up to the amount of the Secured Obligations and directs any insurer to make
payments directly to Bank.  Debtor hereby appoints Bank its attorney-in-fact,
which appointment shall be irrevocable and coupled with an interest for so long
as Secured Obligations are unpaid, to file proof of loss and/or any other forms
required to collect from any insurer any amount due from any damage or
destruction of Collateral, to agree to and bind Debtor as to the amount of said
recovery, to designate payee(s) of such recovery, to grant releases to insurer,
to grant subrogation rights to any insurer, and to endorse any settlement check
or draft.  Debtor agrees not to exercise any of the foregoing powers granted to
Bank without Bank's prior written consent.


FINANCING STATEMENTS, CERTIFICATES OF TITLE, POWER OF ATTORNEY.  No financing
statement (other than any filed or approved by Bank) covering any Collateral is
on file in any public filing office.  Debtor authorizes the filing of one or
more financing statements covering the Collateral in form satisfactory to Bank,
and without Debtor’s signature where authorized by law, agrees to deliver
certificates of title on which Bank’s lien has been indicated covering any
Collateral subject to a certificate of title statute, and will pay all costs and
expenses of filing or applying for the same or of filing this Security Agreement
in all public filing offices, where filing is deemed by Bank to be
desirable.  Upon the occurrence and continuance of a Default, Debtor hereby
constitutes and appoints Bank the true and lawful attorney of Debtor with full
power of substitution to take any and all appropriate action and to execute any
and all documents, instruments or applications that may be necessary or
desirable to accomplish the purpose and carry out the terms of this Security
Agreement, including, without limitation, endorsements desirable for transfer or
delivery of any Collateral, registration of any Collateral under applicable
laws, retitling any Collateral, receipt, endorsement and/or collection of all
checks and other orders for payment of money payable to Debtor with respect to
Collateral.  The foregoing power of attorney is coupled with an interest and
shall be irrevocable until all of the Secured Obligations have been paid in
full.  Neither Bank nor anyone acting on its behalf shall be liable for acts,
omissions, errors in judgment, or mistakes in fact in such capacity as
attorney-in-fact.  Debtor ratifies all acts of Bank as attorney-in-fact.  Debtor
agrees to take such other actions, at Debtor’s expense, as might be requested
for the perfection, continuation and assignment, in whole or in part, of the
security interests granted herein and to assure and preserve Bank’s intended
priority position.  If certificates, passbooks, or other documentation or
evidence is/are issued or outstanding as to any of the Collateral, Debtor will
cause the security interests of Bank to be properly protected, including
perfection by notation thereon or delivery thereof to Bank.  Upon Bank's
request, Debtor will, at its own expense:  (i) do all things determined by Bank
to be desirable to register such Collateral or qualify for an exemption from
registration, under the provisions of all applicable securities laws, and
(ii) otherwise do or cause to be done all other acts and things as may be
necessary to make the sale of the Collateral valid, binding and in compliance
with applicable law.


LANDLORD/MORTGAGEE WAIVERS.  Debtor shall use its best efforts to cause each
mortgagee of real property owned by Debtor and each landlord of real property
leased by Debtor to execute and deliver instruments satisfactory in form and
substance to Bank by which such mortgagee or landlord subordinates its rights,
if any, in the Collateral.


STOCK, DIVIDENDS.  If, with respect to any securities pledged hereunder, a stock
dividend is declared, any stock split made or right to subscribe is issued, all
the certificates for the shares representing such stock dividend, stock split or
right to subscribe will be immediately delivered, duly endorsed, to the Bank as
additional Collateral, and any cash or non-cash proceeds and products thereof,
including investment property and security entitlements will be immediately
delivered to Bank.  Debtor acknowledges that such grant includes all investment
property and security entitlements, now existing or hereafter arising, relating
to such securities.  In addition, Debtor agrees to execute such notices and
instructions to securities intermediaries as Bank may reasonably
request.  Notwithstanding anything herein to the contrary, the Bank shall have
no right to receive and the Debtor shall be under no obligation to deliver any
shares or other evidences of an equity interest in any controlled foreign
corporation (as defined in Section 957 of the Internal Revenue Code of 1986, as
amended) as additional Collateral, to the extent that more than 65% of the total
combined voting power of all classes of stock of such controlled foreign
corporation entitled to vote will constitute Collateral hereunder, or be
otherwise pledged to the Bank.


NO TRADING OF COLLATERAL.  Until a Default occurs, Debtor shall have the right
to vote the securities pledged hereunder and to collect and receive all cash
dividends and interest distributed periodically in the ordinary course by the
obligor or issuer of such Collateral or part thereof; provided, however, Debtor
may not sell, transfer, exchange for other property or cash (“Trade”) or
otherwise exercise rights with respect to such Collateral or receive any
distributions or proceeds from Trades of such Collateral without the prior
written consent of Bank, and any such distributions or proceeds received by
Debtor shall be held in trust for, and immediately delivered to, Bank.  Any
consent pursuant to this paragraph shall be in Bank's sole discretion.


CONTROL.  Debtor will cooperate with Bank in obtaining control with respect to
Collateral consisting of electronic chattel paper. Debtor authorizes and directs
Third Party to comply with the terms of this Security Agreement, to enter into a
Control Agreement, to mark its records to show the security interest of and/or
the transfer to Bank of the property pledged hereunder and to mail monthly
statements to the Bank, in addition to Debtor, to the address provided herein.


CHATTEL PAPER, ACCOUNTS, GENERAL INTANGIBLES.  Debtor warrants that Collateral
consisting of chattel paper, accounts, or general intangibles is (i) genuine and
enforceable in accordance with its terms; (ii) not subject to any defense,
set-off, claim or counterclaim of a material nature against Debtor except as to
which Debtor has notified Bank in writing; and (iii) not subject to any other
circumstances that would impair the validity, enforceability, value, or amount
of such Collateral except as to which Debtor has notified Bank in
writing.  Debtor shall not amend, modify or supplement any lease, contract or
agreement contained in Collateral or waive any provision therein, without prior
written consent of Bank.  Debtor will not create any tangible chattel paper
without placing a legend on the chattel paper acceptable to Bank indicating that
Bank has a security interest in the chattel paper.  Debtor will not create any
electronic chattel paper without taking all steps deemed necessary by Bank to
confer control of the electronic chattel paper upon Bank in accordance with the
UCC.


ACCOUNT INFORMATION.  From time to time, at Bank's request, Debtor shall provide
Bank with schedules describing all accounts, including customers' addresses,
created or acquired by Debtor and at Bank's request shall execute and deliver
written assignments of contracts and other documents evidencing such accounts to
Bank.  Together with each schedule, Debtor shall, if requested by Bank, furnish
Bank with copies of Debtor's sales journals, invoices, customer purchase orders
or the equivalent, and original shipping or delivery receipts for all goods
sold, and Debtor warrants the genuineness thereof.


ACCOUNT DEBTORS.  If a Default should occur, Bank shall have the right to notify
the account debtors obligated on any or all of the Collateral to make payment
thereof directly to Bank and Bank may take control of all proceeds of any such
Collateral, which rights Bank may exercise at any time.  The cost of such
collection and enforcement, including attorneys' fees and expenses, shall be
borne solely by Debtor whether the same is incurred by Bank or Debtor.  If a
Default should occur or upon demand of Bank, Debtor will, upon receipt of all
checks, drafts, cash and other remittances in payment on Collateral, deposit the
same in a special bank account maintained with Bank, over which Bank also has
the power of withdrawal.


If a Default should occur, no discount, credit, or allowance shall be granted by
Debtor to any account debtor and no return of merchandise shall be accepted by
Debtor without Bank's consent.  Bank may, after Default, settle or adjust
disputes and claims directly with account debtors for amounts and upon terms
that Bank considers advisable, and in such cases Bank will credit the Secured
Obligations with the net amounts received by Bank, after deducting all of the
expenses incurred by Bank.  Debtor agrees to indemnify and defend Bank and hold
it harmless with respect to any claim or proceeding arising out of any matter
related to collection of Collateral.


GOVERNMENT CONTRACTS.  If any Collateral covered hereby arises from obligations
due to Debtor from any governmental unit or organization, Debtor shall
immediately notify Bank in writing and execute all documents and take all
actions deemed necessary by Bank to ensure recognition by such governmental unit
or organization of the rights of Bank in the Collateral.


INVENTORY.  So long as no Default has occurred, Debtor shall have the right in
the regular course of business, to process and sell Debtor's inventory.  If a
Default should occur or upon demand of Bank, Debtor will, upon receipt of all
checks, drafts, cash and other remittances, in payment of Collateral sold,
deposit the same in a special bank account maintained with Bank over which Bank
also has the power of withdrawal.  Debtor agrees to notify Bank immediately in
the event that any inventory purchased by or delivered to Debtor is evidenced by
a bill of lading, dock warrant, dock receipt, warehouse receipt or other
document of title and to deliver such document to Bank upon request.


INSTRUMENTS, CHATTEL PAPER, DOCUMENTS.  Any Collateral that is, or is evidenced
by, instruments, chattel paper or negotiable documents will be properly assigned
to and the originals of any such Collateral in tangible form deposited with and
held by Bank, unless Bank shall hereafter otherwise direct or consent in
writing.  Bank may, without notice, before or after maturity of the Secured
Obligations, exercise any or all rights of collection, conversion, or exchange
and other similar rights, privileges and options pertaining to such Collateral,
but shall have no duty to do so.


COLLATERAL DUTIES.  Bank shall have no custodial or ministerial duties to
perform with respect to Collateral pledged except as set forth herein; and by
way of explanation and not by way of limitation, Bank shall incur no liability
for any of the following:  (i) loss or depreciation of Collateral (unless caused
by its willful misconduct or gross negligence), (ii) failure to present any
paper for payment or protest, to protest or give notice of nonpayment, or any
other notice with respect to any paper or Collateral, (iii) failure to
ascertain, notify Debtor of, or take any action in connection with any
conversion, call, redemption, retirement or any other event relating to any of
the Collateral, or failure to notify any party hereto that Collateral should be
presented or surrendered for any such reason.  Debtor acknowledges that Bank is
not an investment advisor or insurer with respect to the Collateral; and Bank
has no duty to advise Debtor of any actual or anticipated changes in the value
of the Collateral.


TRANSFER OF COLLATERAL.  Bank may assign its rights in Collateral or any part
thereof to any assignee who shall thereupon become vested with all the powers
and rights herein given to Bank with respect to the property so transferred and
delivered, and Bank shall thereafter be forever relieved and fully discharged
from any liability with respect to such property so transferred, but with
respect to any property not so transferred, Bank shall retain all rights and
powers hereby given.


INSPECTION, BOOKS AND RECORDS.  Debtor will at all times keep accurate and
complete records covering each item of Collateral, including the proceeds
therefrom.  Bank, or any of its agents, shall have the right, at intervals to be
determined by Bank and without hindrance or delay, at Debtor’s expense, to
inspect, audit, and examine the Collateral during normal business hours and to
make copies of and extracts from the books, records, journals, orders, receipts,
correspondence and other data relating to Collateral, Debtor's business or any
other transaction between the parties hereto.  Debtor will at its expense
furnish Bank copies thereof upon request.  For the further security of Bank, it
is agreed that Bank has and is hereby granted a security interest in all books
and records of Debtor pertaining to the Collateral.


COMPLIANCE WITH LAW.  Debtor will comply with all federal, state and local laws
and regulations, applicable to it, including without limitation, laws and
regulations relating to the environment, labor or economic sanctions, in the
creation, use, operation, manufacture and storage of the Collateral and the
conduct of its business.


REGULATION U. None of the proceeds of the credit secured hereby shall be used
directly or indirectly for the purpose of purchasing or carrying any margin
stock in violation of any of the provisions of Regulation U of the Board of
Governors of the Federal Reserve System ("Regulation U"), or for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry margin stock or for any other purchase which might render the Loan a
"Purpose Credit" within the meaning of Regulation U.


CROSS COLLATERALIZATION LIMITATION.  As to any other existing or future consumer
purpose loan made by Bank to Debtor, within the meaning of the Federal Consumer
Credit Protection Act, Bank expressly waives any security interest granted
herein in Collateral that Debtor uses as a principal dwelling and household
goods.


ATTORNEYS' FEES AND OTHER COSTS OF COLLECTION.  Debtor shall pay all of Bank's
reasonable expenses actually incurred in enforcing this Security Agreement and
in preserving and liquidating Collateral, including but not limited to,
reasonable arbitration, paralegals', attorneys' and experts' fees and expenses,
whether incurred with or without the commencement of a suit, trial, arbitration,
or administrative proceeding, or in any appellate or bankruptcy proceeding.


DEFAULT.  If any of the following occurs, a default ("Default") under this
Security Agreement shall exist:  Loan Document Default.  A default under any
Loan Document which is not cured within any applicable cure period.  Collateral
Loss or Destruction.  Any loss, theft, substantial damage, or destruction of
Collateral not fully covered by insurance, or as to which insurance proceeds are
not remitted to Bank within 30 days of the loss.  Collateral Sale, Lease or
Encumbrance.  Any sale, lease, or encumbrance of any Collateral not specifically
permitted herein without prior written consent of Bank.  Levy, Seizure or
Attachment.  The making of any levy, seizure, or attachment on or of Collateral
which is not removed within 10 days.  Unauthorized Collection of
Collateral.  Any attempt to collect, cash in or otherwise recover deposits that
are Collateral.  Third Party Breach.  Any default or breach by a Third Party of
any provision contained in any Control Agreement executed in connection with any
of the Collateral.  Unauthorized Termination.  Any attempt to terminate, revoke,
rescind, modify, or violate the terms of this Security Agreement or any Control
Agreement without the prior written consent of Bank.


REMEDIES ON DEFAULT (INCLUDING POWER OF SALE).  If a Default occurs Bank shall
have all the rights and remedies of a secured party under the Uniform Commercial
Code.  Without limitation thereto, Bank shall have the following rights and
remedies:  (i) to take immediate possession of Collateral, without notice or
resort to legal process, and for such purpose, to enter upon any premises on
which Collateral or any part thereof may be situated and to remove the same
therefrom, or, at its option, to render Collateral unusable or dispose of said
Collateral on Debtor's premises; (ii) to require Debtor to assemble the
Collateral and make it available to Bank at a place to be designated by Bank;
(iii) to exercise its or its affiliate’s right of set-off or Bank lien as to any
monies of Debtor deposited in deposit accounts and investment accounts of any
nature maintained by Debtor with Bank or affiliates of Bank, without advance
notice, regardless of whether such accounts are general or special; (iv) to
dispose of Collateral, as a unit or in parcels, separately or with any real
property interests also securing the Secured Obligations, in any county or place
to be selected by Bank, at either private or public sale (at which public sale
Bank may be the purchaser) with or without having the Collateral physically
present at said sale.  In addition to the foregoing, Bank shall be authorized
to:  transfer into Bank's name or the name of its nominee, all or any part of
the Collateral; receive all interest, dividends, and other proceeds of the
Collateral; notify any person obligated on any Collateral of the security
interest of Bank therein and require such person to make payment directly to
Bank; demand, sue for, collect or receive the Collateral and any proceeds
thereof, and/or make any settlement or compromise as Bank deems desirable with
respect to any Collateral; and exercise any voting, conversion, registration,
purchase or other rights of an owner, holder or entitlement holder of the
Collateral.  Debtor agrees that Bank may exercise its rights under this Security
Agreement without regard for the actual or potential tax consequences to Debtor
under federal or state law and without regard to any instructions or directives
given Bank by Debtor.


Any notice of sale, disposition or other action by Bank required by law and sent
to Debtor at Debtor's address shown above, or at such other address of Debtor as
may from time to time be shown on the records of Bank, at least 5 days prior to
such action, shall constitute reasonable notice to Debtor.  Notice shall be
deemed given or sent when mailed postage prepaid to Debtor's address as provided
herein.  Bank shall be entitled to apply the proceeds of any sale or other
disposition of the Collateral, and the payments received by Bank with respect to
any of the Collateral, to Secured Obligations in such order and manner as Bank
may determine.  Collateral that is subject to rapid declines in value and is
customarily sold in recognized markets may be disposed of by Bank in a
recognized market for such collateral without providing notice of sale.  Debtor
waives any and all requirements that the Bank sell or dispose of all or any part
of the Collateral at any particular time, regardless of whether Debtor has
requested such sale or disposition.


REMEDIES ARE CUMULATIVE.  No failure on the part of Bank to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by Bank or any right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any right, power or remedy.  The remedies herein provided are
cumulative and are not exclusive of any remedies provided by law, in equity, or
in other Loan Documents.


INDEMNIFICATION.  Debtor shall protect, indemnify and save harmless Bank from
and against all losses, liabilities, obligations, claims, damages, penalties,
fines, causes of action, costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) (collectively, “Damages”) imposed upon,
incurred by or asserted or assessed against Bank on account of or in connection
with (i) the Loan Documents or any failure or alleged failure of Debtor to
comply with any of the terms of, or the inaccuracy or breach of any
representation in, the Loan Documents, (ii) the Collateral or any claim of loss
or damage to the Collateral or any injury or claim of injury to, or death of,
any person or property that may be occasioned by any cause whatsoever pertaining
to the Collateral or the use, occupancy or operation thereof, (iii) any failure
or alleged failure of Debtor to comply with any law, rule or regulation
applicable to it or to the Collateral or the use, occupancy or operation of the
Collateral (including, without limitation, the failure to pay any taxes, fees or
other charges), (iv) any Damages whatsoever by reason of any alleged action,
obligation or undertaking of Bank relating in any way to or any matter
contemplated by the Loan Documents, or (v) any claim for brokerage fees or such
other commissions relating to the Collateral or the Secured
Obligations.  Nothing contained herein shall require Debtor to indemnify Bank
for any Damages resulting from Bank’s gross negligence or its willful
misconduct, and such indemnity shall be effective only to the extent of any
Damages that may be sustained by Bank in excess of any net proceeds received by
it from any insurance of Debtor (other than self-insurance) with respect to such
Damages.  The indemnity provided for herein shall survive payment of the Secured
Obligations and shall extend to the officers, directors, employees and duly
authorized agents of Bank.  In the event Bank incurs any Damages arising out of
or in any way relating to the transaction contemplated by the Loan Documents
(including any of the matters referred to in this section), the amounts of such
Damages shall be added to the Secured Obligations, shall bear interest, to the
extent permitted by law, at the interest rate borne by the Secured Obligations
from the date incurred until paid and shall be payable on demand.


MISCELLANEOUS.  (i) Amendments and Waivers.  No waiver, amendment or
modification of any provision of this Security Agreement shall be valid unless
in writing and signed by Debtor and an officer of Bank.  No waiver by Bank of
any Default shall operate as a waiver of any other Default or of the same
Default on a future occasion.  (ii) Assignment.  All rights of Bank hereunder
are freely assignable, in whole or in part, and shall inure to the benefit of
and be enforceable by Bank, its successors, assigns and affiliates.  Debtor
shall not assign its rights and interest hereunder without the prior written
consent of Bank, and any attempt by Debtor to assign without Bank's prior
written consent is null and void.  Any assignment shall not release Debtor from
the Secured Obligations.  This Security Agreement shall be binding upon Debtor,
and the heirs, personal representatives, successors, and assigns of
Debtor.  (iii) Applicable Law; Conflict Between Documents.  This Security
Agreement shall be governed by and interpreted in accordance with federal law
and, except as preempted by federal law, the laws of the state named in Bank's
address on the first page hereof without regard to that state's conflict of laws
principles, except to the extent that the UCC requires the application of the
law of a different jurisdiction.  If any terms of this Security Agreement
conflict with the terms of any commitment letter or loan proposal, the terms of
this Security Agreement shall control.  (iv) Jurisdiction.  Debtor irrevocably
agrees to non-exclusive personal jurisdiction in the state named in the Bank’s
address on the first page hereof.  (v) Severability.  If any provision of this
Security Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective but only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Security Agreement.  (vi) Payments.  All payments
shall be mailed to Commercial Loan Services, P. O. Box 740502, Atlanta,
GA  30374-0502; or such other address as provided by Bank in writing.  (vii)
Notices.  Any notices to Debtor shall be sufficiently given, if in writing and
mailed or delivered to the address of Debtor shown above or such other address
as provided hereunder; and to Bank, if in writing and mailed or delivered to
Wachovia Bank, National Association, Mail Code VA7628, P. O. Box 13327, Roanoke,
VA  24040 or Wachovia Bank, National Association, Mail Code VA7628, 10 South
Jefferson Street, Roanoke, VA  24011 or such other address as Bank may specify
in writing from time to time.  Notices to Bank must include the mail code.  In
the event that Debtor changes Debtor's mailing address at any time prior to the
date the Secured Obligations are paid in full, Debtor agrees to promptly give
written notice of said change of address by registered or certified mail, return
receipt requested, all charges prepaid.  (viii) Captions.  The captions
contained herein are inserted for convenience only and shall not affect the
meaning or interpretation of this Security Agreement or any provision
hereof.  The use of the plural shall also mean the singular, and vice
versa.  (ix) Joint and Several Liability.  If more than one party has signed
this Security Agreement, such parties are jointly and severally obligated
hereunder.  (x) Binding Contract.  Debtor by execution and Bank by acceptance of
this Security Agreement, agree that each party is bound by all terms and
provisions of this Security Agreement.  (xi) Final Agreement.  This Agreement
and the other Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
agreements of the parties.  There are no unwritten agreements between the
parties.


DEFINITIONS.  Loan Documents.  The term "Loan Documents" refers to all
documents, including this Agreement, whether now or hereafter existing, executed
in connection with or related to the Secured Obligations, and may include,
without limitation and whether executed by Debtor or others, commitment letters
that survive closing, loan agreements, promissory notes, guaranty agreements,
deposit or other similar agreements, other security agreements, letters of
credit and applications for letters of credit, security instruments, financing
statements, mortgage instruments, any renewals or modifications, whenever any of
the foregoing are executed, but does not include swap agreements (as defined in
11 U.S.C. § 101, as in effect from time to time).  Third Party.  The term “Third
Party” means any Broker, Collateral Agent, Securities Intermediary and/or bank
which from time to time maintains a securities account, and is acting in such
capacity, for Debtor or maintains a deposit account for Debtor with respect to
any part of the Collateral.  UCC.  “UCC” means the Uniform Commercial Code as
presently and hereafter enacted in the Jurisdiction.  Terms defined in the
UCC.  Any term used in this Agreement and in any financing statement filed in
connection herewith which is defined in the UCC and not otherwise defined in
this Agreement or any other Loan Document has the meaning given to the term in
the UCC.


 IN WITNESS WHEREOF, Debtor, on the day and year first written above, has caused
this Security Agreement to be duly executed under seal.


 DEBTOR:



 
TECHNOLOGY RESEARCH CORPORATION,
A Florida Corporation
 
By: /s/Owen Farren
      Owen Farren,
      As its President

